department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number info release date se t eo ra t3 uniform issue list no dear this letter is in response to your request for a letter_ruling submitted on behalf of concerning a charitable_trust to be created as provided in her last will and testament will the requested ruling is that scholarship grants awarded by the trust will not constitute taxable_expenditures under sec_4945 of the internal_revenue_code code the trust is organized exclusively for educational_purposes as described in sec_501 of the code and the trust as proposed will be a private_foundation described in sec_509 of the code organizations seeking tax-exempt status under sec_501 of code and determinations of private_foundation_status under sec_509 must file the notice described in sec_508 of the code the notice is filed by submitting a properly completed form_1023 exemption application which requires a showing that the applicant is a fully established legal entity in the case of a_trust the applicant is required to attach a signed and dated copy of the trust agreement you may wish to read the recently revised instructions for form_1023 application_for recognition of exemption under c of the internal_revenue_code which you may access on the irs website to familiarize yourself with the process for applying for exemption for an organization established only upon her death during the administration of her estate therefore any requests for determinations regarding the exempt status or foundation status of the trust are premature we cannot consider these issues prior to the establishment of the trust and the filing of form_1023 by the executor at that time if the trust is classified as a private_foundation advance approval of the trust’s grant making procedures can be the trust described in will has not been established and will be we are unable to issue the ruling you have requested as a matter of law we hope this information will be of assistance to you this information_letter is for if you have any questions please contact id at - requested by completing schedule h of form_1023 your general information only this information_letter is not a ruling and it may not otherwise be used or cited as precedent any user fees your client has paid in connection with this ruling_request will be refunded in full robert c harper jr manager exempt_organizations technical group sincerely
